Opinion issued April 25, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00298-CR
____________

GEORGE EDMAN SMITH, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Court at Law No. 2
Brazoria County, Texas
Trial Court Cause No. 114,088-S



O P I N I O N
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on December 7, 2001.  A motion for new trial was filed on
January 2, 2002. (1)  The deadline for filing notice of appeal was therefore March 7,
2002, 90 days after sentencing.  See Tex. R. App. P. 26.2(a)(2).
 Notice of appeal was filed on March 18, 2002, 11 days after the deadline. 
Although the notice of appeal was filed within the 15-day time period for filing a
motion for extension of time to file notice of appeal, no such motion for extension of
time was filed.  See Tex. R. App. P. 26.3.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	According to the clerk's record, the motion for new trial was overruled by
operation of law on February 20, 2002.  See Tex. R. App. P. 21.8(a), (c).